                      Case 1:18-cv-02826-RC Document 28 Filed 04/22/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


   Dr. Valentin Gapontsev and IPG Photonics Corp.              )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-cv-2826-RC
      United States Department of the Treasury et al.          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs Dr. Valentin Gapontsev and IPG Photonics Corporation                                              .


Date:          04/22/2019                                                            /s/ Allison Goodman Gold
                                                                                         Attorney’s signature


                                                                           Allison Goodman Gold, D.C. Bar No. 454948
                                                                                     Printed name and bar number
                                                                                  Norton Rose Fulbright US LLP
                                                                                  799 9th Street, NW, Suite 1000
                                                                                     Washington, DC 20001

                                                                                               Address

                                                                               allison.gold@nortonrosefulbright.com
                                                                                            E-mail address

                                                                                          (202) 974-5724
                                                                                          Telephone number

                                                                                          (202) 662-4643
                                                                                             FAX number
